DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on February 9, 2022.  Claims 1-3 and 13-19 have been amended. Claims 12 and 20 have been cancelled.  No claims have been added.  Claims 1-11 and 13-19 are pending in the application.

Response to Amendment
	Rejections under 35 USC § 102 of Claims 1-5, 7, 9, 16-17 and 19 have been withdrawn in view of applicant’s amendments.
	Rejections under 35 USC § 103 of Claims 8 and 11 have been withdrawn in view of applicant’s amendments.

Terminal Disclaimer
The terminal disclaimer filed on February 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference application number 16/991174 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 1, Hiroshi, I. (JP2004-261085A)-which is considered the closest prior art of record, discloses a water absorption treatment material that absorbs a liquid containing a malodorous substance, the water absorption treatment material comprising: a first grain that contains a metal having a deodorizing function, and a second rd paragraph; Hiroshi discloses a characteristic granular excrement treatment material, i.e. water absorption treatment material that absorbs a liquid containing a malodorous substance, comprises a granular core portion and a coating layer portion covering the granular core portion, and further formed into a coated granular material.  The granular core portion comprises an organic waste material, i.e. water-absorbent material, additive material, and a copper compound having a deodorizing function.  The granular core portion is considered equivalent to a first grain material that contains a metal having a deodorizing function, as claimed by the applicant.  Further, Hiroshi discloses that the coating layer portion contains paper dust and an adhesive material.  The coating layer portion is considered equivalent to a second grain that does not contain the metal, as claimed by the applicant.).
The differences between Hiroshi and the instant invention is that Hiroshi fails to disclose: (1) wherein the first grain includes an uncovered first core portion having a granular shape, (2) wherein the second grain includes a second core portion having a granular shape, and (3) the second grain includes a coating portion that covers the second core portion, the coating portion having an adhesive material.
In regards to Claim 16, Hiroshi, I. (JP2004-261085A)-which is considered the closest prior art of record, discloses a method of manufacturing a water absorption treatment material that absorbs a liquid containing a malodorous substance, the method comprising: a first grain forming step of forming a first grain that contains a metal having a deodorizing function; and a second grain forming step of forming a second grain that does not contain the metal (see page 12, example 1, 2nd-3rd paragraphs; Hiroshi discloses in example 1 that 30 parts by weight of crushed non-woven fabric, 50 parts by 
The differences between Hiroshi and the instant invention is that Hiroshi fails to disclose: (1) wherein the first grain includes an uncovered first core portion having a granular shape, (2) wherein the second grain includes a second core portion having a granular shape, and (3) the second grain includes a coating portion that covers the second core portion, the coating portion having an adhesive material.
Applicant further discloses on paragraphs [0018]-[0020] of instant specification that: “the grain 20 does not contain a metal having a deodorizing function. Preferably, the grain 20 does not contain any metals including the metal having the deodorizing function. The grain 20 contains a water-absorbent material (second water-absorbent material). The second water-absorbent material may be a same material as the first water-absorbent material, or may be a different material from the first water-absorbent material. The grain 20 includes a core portion 22 (second core portion) and a coating portion 24. The core portion 22 is in a granular shape. The core portion 22 has a function of absorbing and 
Applicant further discloses on paragraphs [0021]-[0024] of instant specification that: “…the manufacturing method includes a first grain forming step, a second grain forming step, and a mixing step. [0022] The first grain forming step is a step of forming the grain 10. This step includes a first core portion forming step. The first core portion 
Applicant further discloses on paragraph [0026] of instant specification that: “…the grain 10 that contains a metal having a deodorizing function (the metal 30), and the grain 20 that does not contain the metal are formed.  Because the metal 30 is contained in only a part of the grains (the grain 10) as described above, it is possible to save the amount of metal material used. Moreover, it is considered that the deodorizing action of the metal 30 is due to the fact that the metal 30 is eluted into a liquid to be treated when in use, namely when the water absorption treatment material 1 has absorbed the liquid, and the eluted metal ions suppress activity of bacteria (trace metal action). Therefore, in the water absorption treatment material 1, the deodorizing action of the metal 30 contained in the grain 10 is also exerted on the grain 20 around the grain 10.  For this reason, it is possible to suppress generation of odors caused not only by the liquid absorbed in the grain 10 but also by the liquid absorbed in the grain 20. Accordingly, the water absorption treatment material 1 that can be manufactured at a low cost and in which generation of an odor can be suppressed after use, and a method for manufacturing the same are implemented.” 
Applicant further discloses on paragraphs [0035]-[0036] of instant specification that: “In the grain 10, the core portion 12 is uncovered. That is, the core portion 12 is not coated. Accordingly, it becomes easy for metal ions that have been eluted from the metal 30 contained in the core portion 12 to reach the surrounding grain 20 when in use. On 
There is no reason, motivation or suggestion, in Hiroshi, alone or in combination, which would motivate one of ordinary skill in the art to have a water absorption treatment material with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759